DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 08/11/2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-11, 13 and 15-20 have been amended in Applicant’s response.  Claims 1-20 are pending.

Response to Arguments/Amendment
Applicant’s arguments received on 08/11/2021 regarding the 35 U.S.C. 103(a) rejection of the claims are directed to the newly amended features.  An updated rejection is provided below which relies on newly cited prior art reference Han (US 2006/0179304 A1) to teach the amended features regarding the two communication bands.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 as amended recites: 
“sending, from one or more servers via a first communication band, the single-use-authentication token to one or more client devices associated with the user; 
providing, from the one or more servers via a second communication band to the one or more client devices an electronic communication comprising a hyperlink for initiating the electronic survey accessible with the single-use-authentication token via a web browser.”

Claim 5 as amended recites:
“the first communication band comprises a main communication band; and the second communication band comprises an ancillary communication band.” 
Claim 15 recites similar language as claim 5.
Claim 9 as amended recites:
“wherein the one or more servers provide the single-use-authentication token to a first client device from the one or more client devices associated with the user and the electronic communication comprising the hyperlink to a second client device from the one or more client devices associated with the user.” 
For support of the amended features, Applicant points to Fig. 10 of U.S. Provisional Application No. 60/860,700 filed on November 22, 2006 to which the present application claims priority.  In Fig. 10 there is a note that reads, “NOTE:  One-time use only guided activities are supported, wherein a user, employing a token provided (out of band or in band), can view a guided activity only once.”  This note appears to show support for a user receiving a token via a first communication band for a single use but there does not appear to be support for a user device receiving, via a second communication band, an electronic communication comprising a hyperlink for initiating the electronic survey.  The specificity of requiring a token sent via one communication band and a hyperlink sent via another different communication band does not appear to be supported by Fig. 10 of the provisional application or by Applicant’s disclosure specific to the instant application.  Also, the specificity that the first band is a main communication band and the second band is an ancillary communication band does not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-11 and 14-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karamchedu et al US 2004/0030893 A1 (hereinafter “Karamchedu”) in view of Mack et al., US 2003/0229533 A1 (hereinafter “Mack”) and further in view of Han US 2006/0179304 A1 (hereinafter “Han”).

Regarding claim 1, Karamchedu discloses a method comprising: 
identifying a user as a target recipient of an electronic survey (sender selects message recipients to receive electronic messages – 0030, 0040; to solicit data from message recipients e.g., pre-visit questionnaire is interpreted as a “survey” – 0045-0047, 0049, Figs. 6a and 6b); 
generating a single-use-authentication token for the user to access the electronic survey (generate access token – 0035; interpreted as “single-use” in that there is one intended recipient and one intended use of getting recipient to access the secure message for the recipient and in the example of the recipient being solicited to fill out a pre-visit questionnaire, the intention is to get that recipient to fill out the accessed form once before they have their upcoming office visit); 
sending, from one or more servers..., the single-use-authentication token to one or more client devices associated with the user (see Han below for teaching “sending…via a first communication band”) (generate access token and send it to recipient with notification message where user can select hyperlink incorporated into the notification message to initiate retrieval of the secure message - 0035-0039, 0042, 
providing, from the one or more servers…, to the one or more client devices, an electronic communication comprising a hyperlink for initiating the electronic survey accessible with the single-use authentication token… (see Han below for teaching “providing…via a second communication band” and see Mack below for teaching “via a web browser”) (generate access token and send it to recipient with notification message where user can select hyperlink incorporated into the notification message to initiate retrieval of the secure message - 0035-0039, 0042, 0043; 0045-0047, 0049, Figs. 6a and 6b; 0066-0068, 0071, 0072 – message routing server communicates to recipient device); 
based on the one or more servers receiving the single-use-authentication token from the one or more client devices, authenticating the single-use-authentication token (recipient selects hyperlink incorporated into the notification message to the recipient to initiate retrieval of the secure message and in doing so the access token is sent to the storage server and in response to receiving the access token the storage server transmits the corresponding secure message to the recipient - 0035-0039, 0042, 0043…this process with the access token and server is interpreted as “authenticating” the access token); and 
based on authenticating the single-use-authentication token and user interaction with the hyperlink, providing, to the one or more client devices, a graphical user interface comprising an electronic survey question (user can select hyperlink incorporated into the notification message to initiate retrieval of the secure 
Karamchedu does not explicitly disclose accessing the “survey” or questionnaire via a web browser however, in analogous art of surveying respondents Mack teaches respondent systems using a web browser for responding to surveys (0042, 0043).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify a recipient accessing an individualized message taught by Karamchedu to include such accessing as via web browser as taught by Mack because as suggested by Mack such technique allows for a broad implementation (Mack 0043) and web browsers are a reliable tool to deliver/display electronic messages or content.
Karamchedu discloses, as shown above, the sending of the authentication token and the electronic communication with hyperlink to a user.  Karamachedu also discloses the system using a first communication protocol and a second communication protocol (0038, 0073) but Karamchedu does not disclose that the information necessary for the user to access a secure message (which can be a survey or questionnaire) is sent/received via two different communication bands such that the token is via one communication band and the electronic communication with hyperlink is via another communication band.  However, in analogous art Han teaches, as part of a user authentication process for access to a service, utilizing two different and distinct communication channels to send the user necessary information in order to access the service (0001, 0029, Fig. 2).  Han teaches transferring a user identification code from the service provider to the service user terminal via the communication channel labeled  obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the sending and communication protocols taught by Karamchedu (modified by Mack so the survey is accessible via web browser) to specify that the sending of the necessary information to the user for authorized access involves two different communication channels from a provider as taught by Han because as suggested by Han such technique offers stronger security with user authentication (Han 0017).  

Regarding claim 2, Karamchedu in view of Mack and Han teaches the elements of claim 1 as shown above.  Karamchedu further teaches wherein the electronic communication comprises a download link for initiating, on the one or more client devices, a local version of the electronic survey accessible with the single-use authentication token (token and hyperlink – 0035-0039, 0042, 0043).

Regarding claim 5, Karamchedu in view of Mack and Han teaches the elements of claim 1 as shown above in which Han is relied on for teaching the specifics of the communication bands.  Han also teaches the first communication band comprises a main communication band; and the second communication band comprises an ancillary communication band.  As part of a user authentication process for access to a service, Han teaches utilizing two different and distinct communication channels to send the user necessary information in order to access the service (0001, 0029, Fig. 2).  Han teaches transferring a user identification code from the service provider to the service user terminal via the communication channel labeled “second” in Fig. 2 and transferring a user authentication code from the service provider to the service user terminal via the communication channel labeled “first” in Fig. 2 which is a distinct and separate communication channel used for sending the user identification code).  Han describes the one communication channel as the Internet and the other communication channel as a wired or wireless telephone network (0001).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the sending and communication protocols taught by Karamchedu (modified by Mack so the survey is accessible via web browser) to specify that the sending of the necessary information to the user for authorized access involves two different communication channels (one as main and one as ancillary) from a provider as taught by Han because as suggested by Han such technique offers stronger security with user authentication (Han 0017)

Regarding claim 6, Karamchedu in view of Mack and Han teaches the elements of claim 1 as shown above.  Karamchedu further discloses wherein the indication of a selection of one of the two or more selectable answer options (Fig. 6b, 0046).  

Regarding claim 7, Karamchedu in view of Mack and Han teaches the elements of claim 1 as shown above.  Karamchedu further discloses wherein the one or more servers provide the single-use-authentication token and the electronic communication comprising the hyperlink to a single client device from the one or more client devices associated with the user (token and hyperlink – 0035-0039, 0042, 0043; 0066-0068, 0071, 0072 – message routing server communicates to recipient device).  

Regarding claim 8, Karamchedu in view of Mack and Han teaches the elements of claim 1 as shown above.  Karamchedu further discloses wherein the electronic survey question comprises a fillable text box within which the user can input text, and the method further comprises receiving text that the user input into the fillable text box (Fig. 6b, 0046).

Regarding claim 9, Karamchedu in view of Mack and Han teaches the elements of claim 1 as shown above.  Karamchedu further discloses wherein the one or more servers provide the single-use-authentication token to a first client device from the one or more client devices associated with the user and the electronic communication comprising the hyperlink (token and hyperlink – 0035-0039, 0042, 0043; 0066-0068, 0071, 0072 – message routing server communicates to recipient to a second client device from the one or more client devices associated with the user.  Han teaches, as part of a user authentication process for access to a service, utilizing two different client devices of a user to send the user necessary information in order to access the service (0001, 0029, Fig. 2).  Han teaches transferring a user identification code from the service provider to one of the user’s terminals and transferring a user authentication code from the service provider to another of the user’s terminals.  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the sending of necessary information to the user for authorized access taught by Karamchedu (modified by Mack so the survey is accessible via web browser) to include splitting the information between two of the user’s devices as taught by Han because as suggested by Han such technique offers stronger security with user authentication (Han 0017).

Claims 10, 11 and 15 (directed to a system) recite limitations substantially similar to those recited in claims 1, 2 and 5.  Since, Karamchedu in view of Mack and Han teaches the elements of claims 1, 2 and 5 the same art applies to claims 10, 11 and 15.

Regarding claim 14, Karamchedu in view of Mack and Han teaches the elements of claim 1 as shown above.  Karamchedu further teaches further comprising instructions that, when executed by the at least one processor, cause the system to maintain within a survey management server an indication of a selected answer to the electronic survey question (recipient submits data to storage server - 0046).

Regarding claim 16, Karamchedu in view of Mack and Han teaches the elements of claim 10 as shown above. Karamchedu does not explicitly disclose however Mack further teaches wherein identifying the user as the target recipient of the electronic survey comprises comparing a user profile with a target profile of recipients predicted to respond to the electronic survey (profiles - 0045, 0046). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify selecting recipients taught by Karamchedu to include the technique of comparing profiles taught by Mack because such technique can help the sender, that is requesting information of the recipient, to more efficiently identify desired or intended recipients.

	Claims 17-18 (directed to a non-transitory computer readable storage medium) recite limitations substantially similar to those recited in claims 1-2.  Since, Karamchedu in view of Mack and Han teaches the elements of claims 1-2 the same art applies to claims 17-18.
  
Claims 3, 4, 12, 13, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karamchedu et al US 2004/0030893 A1 (hereinafter Karamchedu”) in view of Mack et al., US 2003/0229533 A1 (hereinafter “Mack”) and further in view of Han US 2006/0179304 A1 (hereinafter “Han”) and further in view of Sampson US 2004/0073621 A1 (hereinafter “Sampson”).

Regarding claim 3, Karamchedu in view of Mack and Han teaches the elements of claim 1 as shown above.  Karamchedu further teaches further comprising: in response to authenticating the single-use-authentication token, determining, via a communication from the on the one or more client devices, completion of the electronic survey (recipient selects submit button to provide requested data to storage server - 0046).  Neither Karamchedu nor Mack nor Han explicitly discloses invalidating the single-use-authentication token for subsequent use.  However, Sampson teaches in analogous art of a communication system utilizing tokens that the tokens can have a set number of uses and determined to be “expired” and therefore rejected depending on the number of uses (0022, 0168, 0183, 0202, 0203, 0212, Fig. 17; example: after the first use of the token and the token is received again, the token is considered expired and rejected – 0202, Fig. 17).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the access tokens of Karamchedu in view of Mack and Han to further include that they can “expire” based on the set number of uses allowed of the tokens as taught by Sampson because as suggested by Sampson it prevents additional responses that are not desired (Sampson 0202, 0203).  In the context of Karamchedu’s messaging, tokens and soliciting information from recipients, such as in the pre-visit questionnaire example, the message sender would not want the   

Regarding claim 4, Karamchedu in view of Mack, Han and Sampson teaches the elements of claim 3 as shown above.  Neither Karamchedu nor Mack nor Han explicitly discloses further comprising, after determining completion of the electronic survey by the one or more client devices, prohibiting access to the electronic survey in response to a second request from the one or more client devices to access the electronic survey.  However, Sampson teaches that the tokens can have a set number of uses and determined to be “expired” and therefore rejected depending on the number of uses in which a use by a token user responding to a token issuer requesting a response by the token user is interpreted as a completion (0022, 0168, 0183, 0202, 0203, 0212, Fig. 17).  Sampson further teaches an example where after the first use of the token and the token is received again, the token is considered expired and rejected – 0202, Fig. 17).  Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the access tokens of Karamchedu in view of Mack and Han to further include that they can “expire” based on the set number of uses allowed of the tokens as taught by Sampson because as suggested by Sampson it prevents additional responses that are not desired (Sampson 0202, 0203).  In the context of Karamchedu’s messaging, tokens and soliciting information from recipients, such as in the pre-visit questionnaire example, the message sender would not want the message recipient to 

Claims 12 and 13 (directed to a system) recite limitations substantially similar to those recited in claims 3 and 4.  Since, Karamchedu in view of Mack, Han and Sampson teaches the elements of claims 3 and 4, the same art applies to claims 12 and 13.

Claims 19 and 20 (directed to a non-transitory computer readable storage medium) recite limitations substantially similar to those recited in claims 3 and 4.  Since, Karamchedu in view of Mack, Han and Sampson teaches the elements of claims 3 and 4, the same art applies to claims 19 and 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gropper US 2007/0192140 A1 (0151 – out-of-band channel and in-band channel for issuing a password).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683